JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and appendix filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 7, 2014 be affirmed. Appellant has not shown that the district court erred in denying her motion for judgment as a matter of law or that the court abused its discretion in denying her motion' for a new trial. See generally Radtke v. Lifecare Management Partners, 795 F.3d 159, 163 (D.C.Cir.2015); Grogan v. General Maintenance Service Co., 763 F.2d 444, 447-48 (D.C.Cir.1985). Appellant has not shown that she was entitled to judgment as a matter of law on her accommodation claim, nor has she shown that she was entitled to a new trial based on appellee’s purported “90-day-only” policy, appellee's purported “100% healed” rule, the weight of the evidence concerning her accommodation and termination claims, or the “business judgment rule” instruction. Furthermore, as she does not address the court’s ruling concerning the testimony of Dr. Patrick Noel and related exhibits, we do not address that aspect of the court’s decision. Finally, we need not address her arguments concerning mitigation of damages, given our affirmance of the court’s liability-related rulings.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.